IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    October 23, 2007 Session

                  PAMELA LANE v. AMERICAN GENERAL LIFE
                    AND ACCIDENT INSURANCE COMPANY

                       Appeal from the Chancery Court for Knox County
                        No. 163924-3   Michael W. Moyers, Chancellor



                No. E2006-02530-COA-R3-CV - FILED NOVEMBER 14, 2007



CHARLES D. SUSANO , JR., J., concurring.

        I concur completely in the result reached by the majority. In my opinion, the failure of Mr.
Lane to correctly respond to the question pertaining to doctors seen and hospitals visited in the past
five years and the question regarding medical tests administered in the same time frame, and the
resulting increase in the risk under evaluation by American General, operate as a complete bar to the
suit by Wife. Given the very recent nature of these doctor visits, the trip to the hospital, and the tests
taken, the information pertaining to these matters had to have been within the consciousness of Mr.
Lane when he responded to the subject questions. A trier of fact could not have reasonably found
otherwise. Hence, in my judgment, there is no genuine issue of material fact on this critical point.
Because of this, I do not think it is necessary to address the interplay between (1) the “knowledge
and belief” language on the application and (2) the “unless the matter represented increases the risk
of loss” language in Tenn. Code Ann. § 56-7-103. I disassociate myself from this analysis.


                                                         _______________________________
                                                         CHARLES D. SUSANO, JR., JUDGE